Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of method of treating as the elected method specie, entrapment neuropathy as the elected peripheral nerve disease, and compound 17 aka SNJ01945 as the elected compound specie is maintained.  

Claim Status
Claims 1-12 are pending. Claims 4-5 are withdrawn. Claims 1-3 and 6-11 are examined in accordance to the elected species (method of treating and entrapment neuropathy). 
The amendment filed on 09/22/2021 in response to the Non-Final office Action of 05/27/2021 is acknowledged and has been entered.

Action Summary
Claims 1-3 and 6-10 rejected under 35 U.S.C. 103 as being un-patentable over Trager et al., J Neurochem. 2014 Jul; 130(2): 268–279 In view of Caetano, Arq Neuropsiquiatr 2003;61(1):48-50 maintained, but revisited and modified in light of the claim amendment. 
Claim 11 rejected under 35 U.S.C. 103 as being un-patentable over Trager et al., J Neurochem. 2014 Jul; 130(2): 268–279 In view of Caetano, Arq Neuropsiquiatr 2003;61(1):48-Das et al., the amendment (i.e., wherein administering the compound is effective to promote peripheral nerve regeneration). 

Affidavit
The Declaration by Shinji Hirotsume under 37 CFR 1.132 filed 09/22/2021 is insufficient to overcome the rejection of claims 1-12. The Declarant argues that none of Trager and Caetano provide any suggestion or indication that SNJ-1945 would be effective to promote peripheral nerve degeneration. In response, the Examiner finds the Declarant’s argument not persuasive. Specifically, EAE and MS are both peripheral nervous system disorder mediated by axonal damage or degeneration. Moreover, Trager et al. clearly teaches SNJ-1945 is a calpain inhibitor capable of reducing axonal death and neurodegeneration. Additionally, Das et al. teaches that calpain inhibitor (CP) decreased demyelination [loss of myelin basic protein (MBP)] and axonal damage [increase in dephosphorylated neuro-filament protein (de-NFP), and also promoted intracellular neuroprotective pathways in optic nerve in EAE rats. Therefore, a person of ordinary skill in the art would reasonably expect SNJ-1945, a calpain inhibitor to promote axon degeneration or neurodegeneration by reducing axon degeneration with success. Again, the promotion of axonal regeneration is attributed to the administration of an effective amount of SNJ-1945. The instant specification teaches the amount of the active is about 0.1 to about 2,000 mg per day as being effective. Trager clearly teaches effective amount (52 mg/kg) SNJ-1945 twice daily which amounts to 104 mg/kg per day for a 0.018-0.020 kg subject. The amount would be 1.872 mg to 2.08 mg. Said amount would be reasonably be expected to promote axon regeneration. 

The Declarant argument that Trager does not teach or suggest the promotion of peripheral nerve regeneration with the use of SNJ-1945 after damage has occurred is persuasive with respect to claims 1-3 and 6-10 as being un-patentable over Trager et al., J Neurochem. 2014 Jul; 130(2): 268–279 In view of Caetano, Arq Neuropsiquiatr 2003;61(1):48-50. However, the Declarant argument is not persuasive based on the new 103 rejection set forth below. The new 103 rejection addresses the administration after the symptoms of peripheral nerve disorder in this case carpal tunnel syndrome have occurred for the reasons discussed in said new 103 rejection. Additionally, Just because Trager discusses the mechanism of action for a neuroprotection of SNJ-1945 does mean SNJ-1945 cannot be used for reducing axon degeneration. In fact, the Abstract of Trager clearly shows a marked reduction of neuronal cell death in spinal cord (SC) sections, suggesting that calpain inhibition attenuates EAE pathology by reducing both inflammation and neurodegeneration, and could be used in clinical settings to augment the efficacy of standard immunomodulatory agents used to treat MS.
The Declarant’s argument that Trager had not presented dated indicating axaonal regeneration. The instant specification teaches the amount of the active is about 0.1 to about 2,000 mg per day as being effective. Trager clearly teaches effective amount (52 mg/kg) SNJ-1945 twice daily which amounts to 104 mg/kg per day for a 0.018-0.020 kg subject. The amount would be 1.872 mg to 2.08 mg. Said amount would be reasonably be expected to promote axon regeneration. Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).

			    Modified and Revisited rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 11 is rejected under 35 U.S.C. 103 as being un-patentable over Trager et al., J Neurochem. 2014 Jul; 130(2): 268–279 In view of Caetano, Arq Neuropsiquiatr 2003;61(1):48-50.
Trager et al. teaches a method of treating multiple sclerosis (MS) comprising administering orally an effective amount (52 mg/kg) SNJ-1945  (a calpain inhibitor) to a 0.018-0.020 kg subject, see Title, Abstract, and page 4, third para. Moreover, Trager et al. teaches SNJ-1945 provided neuroprotection in the CNS through decreased axonal damage and neuron death, see page 10, second para. The animal model taught by Trager is an a model for Experimental autoimmune encephalomyelitis, which is commonly used for human inflammatory demyelinating disease and multiple sclerosis (MS) . Furthermore, Trager et al. concludes that a reduction or inhibition of calpain expression decreased infiltration of inflammatory cells and signs of inhibition of neurodegeneration and a marked reduction of neuronal cell death in spinal cord (SC) sections; calpain inhibition also attenuates EAE pathology by reducing both inflammation and neurodegeneration, and could be used in clinical settings to augment the efficacy of standard immunomodulatory agents used to treat MS, see Abstract. 
Trager et al. does not teach entrapment neuropathy. Moreover, Trager et al. does not teach the administration is after the symptoms 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use the method taught by Trager for treating entrapment neuropath in this case carpal tunnel syndrome in addition to MS.EAE. One would have been motivated to do so because both multiple sclerosis and carpal tunnel syndrome are characterized by axonal degeneration. As such, one would reasonably expect the compound taught Trager et al, known to reduce axonal degeneration in SM to be effective for reducing axonal degeneration in carpel tunnel syndrome  with success. 
Accordingly, the limitation of “administering the compound is effective to promote peripheral nerve regeneration” simply expresses the intended result of the process step positively recited. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Therefore, said intended result would necessarily be achieved by the obvious method step of the cited references absent evidence to the contrary. 


		New Rejection necessitated by claim amendment
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being un-patentable over Trager et al., J Neurochem. 2014 Jul; 130(2): 268–279 In view of Caetano, Arq Neuropsiquiatr 2003;61(1):48-50 and Das et al., J Neurochem. 2013 Jan; 124(1): 133–14 and South Carolina Sports Medicine & Orthopedic Center, copyrighted 2013. 

Trager et al. does not teach entrapment neuropathy. Moreover, Trager et al. does not teach the administration is after the symptoms 
Caetano teaches axonal degeneration in association with carpal tunnel syndrome (a specie of entrapment neuropathy), see Abstract. 
Das et al. teaches that calpain inhibitor (CP) decreased demyelination [loss of myelin basic protein (MBP)] and axonal damage [increase in dephosphorylated neuro-filament protein (de-NFP), and also promoted intracellular neuroprotective pathways in optic nerve in EAE rats. Thus, these data suggest that calpain is involved in inflammatory as well as in neurodegenerative aspects of the disease and may be a promising target for treating ON in EAE and MS. Das et al. investigated the efficacy of calpain inhibition using CP for attenuation of 
South Carolina Sports Medicine & Orthopedic Center teaches After diagnosis of carpal tunnel syndrome is made, conservative treatment is initiated, see fourth paragraph. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by Trager by orally administering the calpain inhibitor in this case SNJ-1945 after the symptoms of the peripheral nerve disorder in this case carpal tunnel syndrome as a specie of entrapment neuropathy for treating entrapment neuropathic in this case carpal tunnel syndrome to give Applicant’s claimed invention. One would have been motivated to do so because both multiple sclerosis and carpal tunnel administration of calpain inhibitor for the treatment of optic nerve damage can be before and after clinical signs (symptoms), see page 8, last paragraph and also because page 8, last paragraph. As such, one would reasonably expect the compound taught Trager et al, known to reduce axonal degeneration in MS to be effective for reducing axonal degeneration in carpel tunnel syndrome (a specie of entrapment neuropathy) after the symptoms of carpal tunnel syndrome have occurred with success. 
Accordingly, the limitation of “administering the compound is effective to promote peripheral nerve regeneration” simply expresses the intended result of the process step Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Therefore, said intended result would necessarily be achieved by the obvious method step of the cited references absent evidence to the contrary. 
	Applicants’ argument and Response to Applicants’ argument
Applicants argument appears to be the same argument presented in the Affidavit Section above. As such, the same response the Affidavit Section applies. 


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628